DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Midkiff on 08/03/2022.
The application has been amended as follows: Claims 28-46 are canceled. Claims 47-66 are new.
47. (New)	A computerized method of proactively mitigating online illicit activity, the method performed by an online service provider based at least on collected data relating to online activity, the computerized method comprising:
collecting data indicative of online activity by a plurality of subscribers;
algorithmically evaluating at least portions of the collected data, the algorithmically evaluating of the at least portions of the collected data comprising algorithmically evaluating data relating to two or more of the plurality of subscribers collectively; and 
based at least in part on the evaluating of the collected data, modifying services provided to one or more individual ones of the plurality of subscribers, the modifying of the services comprising (i) invoking at least one preventive routine, the at least one preventive routine comprising changing a configuration of at least one network parameter so as to at least partly restrict execution of one or more functions of the online activity by the one or more individual ones of the plurality of subscribers, and (ii) modifying one or more services provided to each of the two or more of the plurality of subscribers concurrently.
48. (New)	The computerized method of claim 47, wherein the collecting of the data indicative of the online activity comprises collecting data from a plurality of different sources; and 
wherein the computerized method further comprises pre-processing the data collected from the plurality of different sources, the pre-processing comprising: 
filtering at least a portion of the data collected from the plurality of different sources to remove at least some of the data collected and produce a filtered data set; and
normalizing the filtered data set to a common format to support subsequent automated processing thereof. 
49. (New)	The computerized method of claim 47, wherein the proactively mitigating of the online illicit activity comprises performing at least portions of the algorithmically evaluating and modifying services substantially in real time in an automated fashion.
50. (New)	The computerized method of claim 47, wherein the algorithmically evaluating the at least portions of the collected data comprises algorithmically correlating (i) the at least portions of the collected data to data relating to (ii) one or more signatures comprising data descriptive of one or more activities or patterns of activity, the one or more activities or patterns indicative of undesired behavior.
51. (New)	The computerized method of claim 50, wherein the changing the configuration of the at least one network parameter so as to at least partly restrict execution of the one or more functions of the online activity by the one or more individual ones of the plurality of subscribers comprises changing at least one network parameter to at least partly prevent at least portions of the undesired behavior from being completed by the one or more individual ones of the plurality of subscribers.
52. (New)	A computerized method of proactively mitigating future risk relating to online activity of a plurality of subscribers of a service provider network, the computerized method comprising:
collecting first data indicative of first online activity by the plurality of subscribers, the collecting of the first data comprising collecting historical data relating at least to prior activity by specific ones of the plurality of subscribers; 
generating one or more profile records for respective ones of the plurality of subscribers based at least on the collected first data, the generated one or more profile records comprising data rating two or more attributes relating to the respective ones of the plurality of subscribers; 
thereafter, collecting second data indicative of second online activity by at least a portion of the plurality of subscribers, the collecting of the second data comprising (i) collecting data indicative of then-current undesired activity by one or more of the plurality of subscribers, and (ii) correlating the data indicative of the then-current undesired activity by the one or more of the plurality of subscribers to one or more of the specific ones of the plurality of subscribers; and
based at least in part on (i) the data rating the two or more attributes, and (ii) the second data, causing a modification of one or more services provided to one or more individual ones of the at least portion of the plurality of subscribers so as to mitigate risk of future illicit activity by the at least portion of the plurality of subscribers.
53. (New)	The computerized method of claim 52, wherein the causing of the modification of the one or more services comprises evaluating at least the collected second data with respect to one or more threat signatures to identify one or more potential attacks previously or currently conducted against the at least portion of the plurality of subscribers.
54. (New)	The computerized method of claim 52, wherein: 
the collecting of the first data indicative of the online activity comprises collecting data from a plurality of different sources; and 
the computerized method further comprises pre-processing the data collected from the plurality of different sources, the pre-processing comprising: 
filtering at least a portion of the data collected from the plurality of different sources to remove at least some of the data collected and produce a filtered data set; and
normalizing the filtered data set to a common format to support subsequent automated processing thereof. 
55. (New)	The computerized method of claim 52, wherein the correlating the data indicative of the then-current undesired activity by the one or more of the plurality of subscribers to the one or more of the specific ones of the plurality of subscribers comprises correlating at least portions of the collected data indicative of then-current undesired activity to specific ones of at least one of: (i) account data maintained by the service provider network and specifically related to a particular user, or (ii) account data maintained by the service provider network and specifically related to a particular device of a user. 
56. (New)	The computerized method of claim 52, wherein the causing of the modification of the one or more services comprises modifying one or more services of a first one of the individual ones of the plurality of subscribers differently than how one or more services of a second one of the individual ones of the plurality of subscribers are modified, the different modification based at least in part on one or more differences in the generated one or more profile records associated with the first one of the subscribers as compared to the one or more profile records of the second one of the subscribers. 
57. (New)	Computer-readable storage apparatus comprising one or more computer programs, the one or more computer programs each comprising a plurality of instructions, wherein the one or more computer programs are configured to, when executed on one or more digital processor apparatus, cause mitigation of future risk relating to online activity of a plurality of users of a service provider network by at least:
collection of first data indicative of first online activity by the plurality of users; 
generation of one or more data records relating to the collected first data, the one or more data records each comprising a plurality of different data types;  
thereafter, collection of second data indicative of second online activity by at least a portion of the plurality of users; 
algorithmic evaluation of the collected second data to identify one or more features or attributes relating to the second online activity;  
based at least one the identified one or more features or attributes, selection of at least one level of granularity of the one or more data records to be used in subsequent analysis, the subsequent analysis to determine one or more modifications to one or more services provided to one or more individual ones of the at least portion of the plurality of users; 
correlation of at least a portion of the collected second data with data records associated with a particular one of the plurality of users; and
performance of the subsequent analysis of the one or more data records at the selected at least one level of granularity to at least in part determine the one or more modifications to the one or more services, the performance of the subsequent analysis comprising determination of one or more modifications to that one or more services that are specific to the particular one of the plurality of users based at least on data of the data records associated with a particular one of the plurality of users.
58. (New)	The computer-readable storage apparatus of claim 57, wherein: 
the collection of the second data comprises collection of data relating to one or more illicit activity events; and 
the algorithmic evaluation of the collected second data comprises identification of one or more threat signatures or patterns within the collected second data. 
59. (New)	The computer-readable storage apparatus of claim 58, wherein the selection of the at least one level of granularity of the one or more data records comprises selection, based at least on the identified one or more threat signatures or patterns, of at least one subset of the plurality of different data types relevant to the identified one or more threat signature or patterns.
60. (New)	The computer-readable storage apparatus of claim 57, wherein the one or more digital processor apparatus comprise one or more respective digital processor apparatus of (i) a plurality of activity data collection apparatus, and (ii) an activity manager apparatus, the activity data collection apparatus comprising at least one network interface configured for data communication with both the service provider network and an Internetwork, for collection of at least portions of the first data, the activity manager apparatus configured to access the generated one or more data records and the second data. 
61. (New)	The computer-readable storage apparatus of claim 57, wherein the plurality of different data types comprise data (i) obtained from respective ones of a plurality of different data sources, and (ii) relating to different aspects of online activity.   
62. (New)	The computer-readable storage apparatus of claim 57, wherein the algorithmic evaluation of the collected second data to identify the one or more features or attributes relating to the second online activity comprises algorithmic identification of a malware infection of at least one of the plurality of users.
63. (New)	The computer-readable storage apparatus of claim 57, wherein: 
the collection of the first data indicative of the first online activity by the plurality of users comprises a collection of the first data from a plurality of different sources; and 
the generation of the one or more data records relating to the collected first data comprises processing the first data, the processing comprising: 
a filtering of at least a portion of the collected first data to remove at least some of the data collected and produce a filtered data set; and
a normalization of the filtered data set to a common format to support subsequent automated processing thereof. 
64. (New)	The computer-readable storage apparatus of claim 57, wherein at least the algorithmic evaluation of the collected second data to identify the one or more features or attributes relating to the second online activity is conducted substantially in real time in an automated fashion.
65. (New)	The computer-readable storage apparatus of claim 57, wherein at least the algorithmic evaluation of the collected second data to identify the one or more features or attributes relating to the second online activity comprises an algorithmic correlation of (i) at least a portion of the collected first data to data relating to (ii) one or more signatures comprising data descriptive of the one or more features or attributes, the one or more features or attributes indicative of undesired behavior.
66. (New)	The computer-readable storage apparatus of claim 65, wherein the one or more modifications to the one or more services comprises a change to at least one network parameter to at least partly prevent at least portions of the undesired behavior from being viewed by the particular one of the plurality of users.
Allowable Subject Matter
Claims 47-66 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of algorithmically evaluating at least portions of the collected data, the algorithmically evaluating of the at least portions of the collected data comprising algorithmically evaluating data relating to two or more of the plurality of subscribers collectively; and based at least in part on the evaluating of the collected data, modifying services provided to one or more individual ones of the plurality of subscribers.
The prior art disclosed Repasi et al. teaches a method of intercepting an activity na processing system, wherein a requesting entity requests the activity to be performed in relation to a target entity; determining, using a filter module if the activity is suspicious or non-suspicious; and in response to determining that the activity is suspicious, analyzing at least one of the activity, the requesting entity and the target entity using an analysis module to detect malicious activity.
Miltonberger teaches predicting expected behavior of the user during a next event in the account using the causal model. Predicting the expected behavior of the user includes generating expected event parameters of the next event. Generation of the fraud event parameters assumes a fraudster is conducting the next event, wherein the fraudster is any person other than the user. The system and methods generate arisk score of the next event to indicate the relative likelihood the future event is performed by the user.
The prior art fails to teach the unique limitations recited above and in the claims of the instant invention.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497